ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_01_EN.txt. 12

DISSENTING OPINION BY M. ALVAREZ

[Translation]
I

On November 22nd, 1949, the Generali Assembly of the United
Nations addressed to the International Court of Justice a highly
important Request for an Advisory Opinion to which a satisfactory
answer must be given: what is really involved is the question of
the so-called ‘‘right of veto”. The discussions which have arisen
in the United Nations concerning the repeated exercise of this
right are well known.

IT

We have before us a case which involves the interpretation of
the Charter of the United Nations ; it refers therefore to a new
question of international law.

This case must not be decided in accordance with the precepts of
traditional or classic international law, which were established
on an individualistic basis and have hitherto prevailed, but
rather in accordance with the new international law, which is now
emerging.

There is no doubt that the Court must apply the existing law
to the case which has been referred to it.

What is this law to-day ? Since the recent social upheaval which
opened the greatest period in the history of humanity, profound
changes have suddenly appeared in almost all spheres of activity,
particularly in the international field. The psychology of peoples
has undergone a great change; a new universal international
conscience is emerging, which calls for reforms in the life of peoples.
This circumstance, in conjunction with the crisis which classic
international law has been traversing for some time past, has
opened the way to a new international law.

The Charter of the United Nations has created several organs,
notably the General Assembly and the International Court of
Justice. The former has adopted a number of resolutions on ques-
tions, of great importance. Under Resolution 171 of the Third
General Assembly of the United Nations, the Court was entrusted
with a mission, which was not conferred—at any rate not in
express terms—on the Permanent Court of International Justice,
namely the development and consequently the creation of law.

The Preamble of the United Nations Charter indicates the
new ‘lines along which international life has to develop; and
world public opinion has directly or indirectly given its approval
to certain principles framed by the statésmen of the Big Powers
with a view to ensuring development on those lines.

12
DISSENTING OPINION OF M. ALVAREZ 13

In this way a new international law has rapidly begun to come
into existence. It has its roots in the régime of interdependence
which has been emerging since the middle of the xixth century.

Formerly the rules of law were elaborated slowly, in accordance
with well-established conventions or customs, or these rules
were evolved, again as a slow process, by jurists. To-day, because
of the social upheaval which we have just traversed, because
of the remarkable dynamism in the life of peoples, because of
the new international organization and the institutions and
organs which this organization has created, and finally because
of the aspirations of peoples and the exigencies of modern life,
the elaboration of such new rules is rapid and sometimes even
sudden ; this elaboration is effected by means which are different
from those of former times, and in this process the factors which
have just been mentioned exert their influence.

The common view that international law must be created
solely by States is, therefore, not valid to-day—nor indeed has
it ever been.

In truth, alongside of conventional law there is customary
law, and above all the doctrines of jurists, who not only have
the opportunity of establishing custom, but have formulated
tules which have been respected by States.

In future, it is to the General Assembly of the United Nations, to
the International Court of Justice and to the jurists that we shall
look, more than to anyone, for the creation of the new interna-
tional law.

Consequently, whether in regard to old questions which assume
new aspects, or in regard to entirely new questions, the Court
has to give decisions, not in accordance with traditional inter-
national law—that would be an anomaly—but in accordance
with the international law which is now emerging and which
the Court itself is able to create.

It might be said that this law is merely lex ferenda and not
an existing law at the present time ; but both these types of law
coincide. In many cases, so far as the Court is concerned, the
tasks of determining, establishing and applying the law go hand
in hand.

What are the main characteristics of the new international law,
and what should be the aims of the organs entrusted with its creation?

{ shall confine myself for the moment to emphasizing the point
that the new international law has not only a legal, but also a
political, social, economic and even a psychological aspect.

Its point of departure is that, to-day, States are increasingly
interdependent: and that consequently they do not form a
simple community, as formerly, but rather a veritable inter-
national and organized society. This society in nowise abolishes
the independence and the sovereignty of the States, nor their
legal equality (Article 2 paragraph 1, of the Charter) ; but it limits

13
DISSENTING OPINION OF M. ALVAREZ 14

this sovereignty, and the rights which flow therefrom, in view of
the general interests of this society.

In accordance with the Preamble to the Charter, the new organ-
ization—and consequently, the new law which flows therefrom—
must have the following ends in view : to maintain peace, to con-
sider the general interest, to safeguard fundamental human rights,
to promote co-operation between States, to bring their interests
into harmony, to promote economic, social, intellectual and human-
itarian progress. The old individualistic law had none of these
purposes ; it took account only of the interests of the individual
considered in isolation. |

I will not dwell upon all the other characteristics of international
law, but will confine myself to considering briefly the points which
are related directly to the Request for an Advisory Opinion, namely :

A.—Limitation of the rights of States ;

B.—The exercise of these rights ;

C.—The abuse of right, which is intimately connected with the
two foregoing points ;

D.—The interpretation of treaties, in particular those which
have created an international organization.

HI

A.— Limitation of the rights of States. According to classic inter-
national law, the sovereignty of States, and the rights which flowed
therefrom, were absolute. Consequently, any State could exercise
its rights without limit, or rather, the sole limits were the rights of
other States (coalition of rights), and only rarely the general
interest. In addition, each State was perfectly free to exercise its
rights, and even to abuse them, without having to justify its
conduct to anybody.

To-day the situation has changed; the notion of absolute sover-
eignty has had its day. The general interest, the interests of inter-
national society, must constitute the limits of the rights of States
and make it possible to determine whether there has been an abuse
of these rights.

It would be meaningless to speak of solidarity, interdependence,
co-operation, the general interest, human happiness, etc., if States
could continue to exercise all their rights freely and without
restriction. If these concepts are to have any meaning, these rights
must be subject to the limitations which I have just outlined.

This limitation was recommended by the last General Assembly
of the United Nations in respect of a particular matter’: in one of
its resolutions, the Ad Hoc Political Committee of the Assembly
recommended that all nations should, in the use of their rights of
sovereignty, join in mutual agreement to limit the individual
exercise of those rights in respect of the control of atomic energy,

14
DISSENTING OPINION OF M. ALVAREZ 15

to the extent required for the promotion of world security and
peace. |

IV

B.—E xercise of the rights of States. The question whether, in given
circumstances, a State is or is not bound to exercise its rights, and
in what way it must exercise them, depends upon the policy of that
State, and policy is influenced by public opinion. But in no case
may the exercise of these rights degenerate into a misuse of right.

A State may remain within the limits of its right—for instance,
a right of passage—and yet may abuse this right if it takes advan-
tage of the passage to obtain information on the natural resources,
strategic bases, fortifications, etc., of the State through which the
passage takes place.

C.—Abuse of right. This concept is relatively recent in private
law, but it is already generally accepted. Even before the first World
War, some publicists had asked that it should be extended to inter-
national law. Because of the new conditions that have arisen in the
life of peoples, it is necessary to-day to find a place for this concept,
and the International Court of Justice must take its share in this
evolution.

What are the organs that will define the limits of the rights of
States and determine whether there has been abuse or not ? In the
past, no such organ had existed, because the question did not arise.
To-day, there are three very important organs, each of which has
power to act in its particular sphere—the Security Council, the
General Assembly of the United Nations and the International
Court of Justice. There are also the other organs of the United
Nations: the Economic and Social Council, the Trusteeship Council,
etc., in their respective spheres of jurisdiction.

V

D.—Interpretation of treaties, in particulax those creating an
international organization. First of all, it must be made perfectly
clear that the Court has competence to interpret the Charter of the
United Nations like any other instrument, without any limitations
whatever.

It has been contended that the Court was not competent to inter-
pret this treaty. That is not correct. Moreover, the Court has already
taken an opportunity of asserting its competence in this respect
(I.C.J. Reports 1947-1948, p. 61).

Legal texts can be interpreted by anyone; but when such an
interpretation is made by an authorized organ, such as the General
Assembly of the United Nations or the International Court of
Justice, it presents a great practical value and creates precedents.

15
DISSENTING OPINION OF M. ALVAREZ 16

Because of the progressive tendencies of international life, it
is necessary to-day to interpret treaties, as well as laws, in a
different manner than was customary when international life
showed few changes. This interpretation must be made in such
a way as to ensure that institutions and rules of law shall
continue to be in harmony with the new conditions in the life
of the peoples.

There are two considerations which support this assertion.
First, we observe that national courts, in their interpretation of
private law, seek to adapt it to the exigencies of contemporary
life, with the result that they have modified the law, sometimes
swiftly and profoundly, even in countries where law is codified
to such an extent that it is necessary to-day to take into con-
sideration not only legal texts, but also case-iaw. It is the same,
a fortiori, in the interpretation of international matter, because
international life is much more dynamic than national life.

Again, because of this very dynamism, the political aspect
of questions is tending to have precedence over the juridical
aspect. We have a very important concrete illustration of this
tendency. According to traditional international law, the state
of war still exists between the Allies and Germany, since no
peace treaty has yet been signed with the latter State. But this
situation is considered unacceptable, and efforts are being made
to bring it to an end.

It is therefore necessary to establish a theory, a technique
of interpretation. This process will reveal great differences between
the old system and the new one which will have to be applied
henceforward.

The old system possessed the ‘following characteristics :

A.—No distinction was made between treaties: the same rules

of interpretation were applied in all cases.

B.—Those who interpreted the treaties were slaves, so to speak,
of the wording. When the wording was clear, it had to be
applied literally, without taking into account the possible
consequences.

C.—When 2 text was not clear, recourse was had to the travaux
préparatoires.

D.—tThe interpretation of a given text, notably of a treaty, was,
so to speak, immutable. No change could be made, even if
the matter considered had undergone modifications.

The new system of interpretation must present other charac-
teristics :

(A) Distinctions must be made between different kinds of treaties.

A bilateral treaty concerning an ordinary question, such as extradi-

16
DISSENTING OPINION OF M. ALVAREZ 17

tion, cannot be interpreted in the same way as a political treaty.
Three categories of treaties must be specially recognized : peace
treaties, in particular those affecting world peace ; treaties creating
principles of international law; and treaties creating an inter-
national organization, notably the world organization. All these
possess both a political and a psychological character.

Peace treaties are dictated by material force ; and those creating
principles of international law, or international organizations, are
created by the majority of the participating States, for the new
signatories can only accept what has already been done. Conse-
quently, these three categories of treaties are not to be interpreted
literally, but primarily having regard to their purposes.

(B) The text must not be slavishly followed. If necessary, it must
be vivified so as to harmonize it with the new conditions of inter-
national life.

When the wording of a text seems clear, that is not sufficient
teason for following it literally, without taking into account the
consequences of its application. Multilateral treaties are not
drafted with the help of a dictionary, and their wording is often
the result of a compromise which influences the terms used in the
text.

In the case of the Polish Postal Service in Danzig, the Permanent
Court of International Justice (P.C.LJ., Series B, No. 11, p. 39)
decided that the words of a treaty must be interpreted according
to their normal meaning, unless the interpretation would thus lead
to unreasonable or absurd consequences.

It is necessary to add that to-day the same method must be
observed when the provisions of a clause appear to run counter to
the purposes of the institution concerned or to the new conditions
of international life.

There is a decisive argument applicable to this question. It has
long been held that treaties contained, implicitly, the clause rebus
sic stantibus, according to which, when the fundamental conditions
in which a treaty was made have become modified, the treaty
ceases to have effect. The correctness of this clause is so manifest
that it has recently been carried over from international to priv-
ate law.

For the same reason, it must be recognized that even the clear
provisions of a treaty must not be given effect, or must receive
appropriate interpretation, when, as a result of modifications in
international life, their application would lead to manifest injustice
or to results contrary to the aims of the institution. For, otherwise,
marked discrepancies would result between the written text and
the reality ; and that would be inadmissible.

17
DISSENTING OPINION OF M. ALVAREZ 18

But there is more: it is possible, by way of interpretation,
to attribute to an institution rights which it does not possess
according to the provisions by which it was created, provided that
these rights are in harmony with the nature and objects of the
said institution. Thus, for instance, in its Advisory Opinion of
April 11th, 1949, on the Reparation for Injuries suffered by the
United Nations, the International Court of Justice declared that,
having in view the nature and objects of that institution, it was
entitled to claim damages suffered not only by itself but by its
agents in the performance of their duties. This Court has therefore
attributed to the United Nations a right which was not expressly
conferred on that Organization by the Charter and which, accord-
ing to traditional international law, appertains solely to States.
The Court, in so doing, created a right and, as I have already
shown, it was entitled to do so.

A fortiori, the Court has the power to limit rights, or to give
them an effect other than that prescribed by the literal text where
the circumstances mentioned above make it necessary to do so.

(C) It will be necessary in future—unless in exceptional cases—
when interpreting treaties, even those which are obscure, and
especially those relating to international organizations, to exclude
the consideration of the travaux préparatoires, which was formerly
usual. The value of these documents has indeed progressively
diminished, for different reasons: (4) they contain opinions of all
kinds ; moreover, States, and even committees, have at times put
forward some idea and have later abandoned it in favour of ano-
ther ; (b) when States decide to sign a treaty, their decision is not
influenced by the travaux préparatoires, with which, in many cases,
they are unacquainted ; (c) the increasing dynamism of interna-
tional life makes it essential that the texts should continue to be
in harmony with the new conditions of social life.

It is therefore necessary, when interpreting treaties—in particu-
lar, the Charter of the United Nations—to look ahead, that is to
have regard to the new conditions, and not to look back, or have
recourse to travaux préparatoires. A treaty or a text that has once
been established acquires a life of its own. Consequently, in inter-
preting it we must have regard to the exigencies of contemporary
life, rather than to the intentions of those who framed it.

(D) The interpretation of treaties must not remain immutable;
it will have to be modified if important changes take place in the
matter to which it relates.

It results from the foregoing considerations, that it is possible,
by way of interpretation, to effect more or less important changes
in treaties, including the Charter of the United Nations. That
causes surprise to those who believe that this document is unchange-
able, but such modifications are the natural consequence of the

18
DISSENTING OPINION OF M. ALVAREZ IQ

dynamism of international life. We have to choose between the
maintenance of texts as immutable, even if they lead to unreason-
able consequences, and the modification of these texts, if that
becomes necessary. There cannot be any doubt as to the choice.

If the International Court of Justice were able by its judgments
and advisory opinions to establish a doctrine of the limitation of
the rights of States and a doctrine of the misuse of rights, and in
addition a new doctrine concerning the interpretation of treaties, it
would be rendering important services to international law and to
the cause of peace.

VI

In view of the foregoing considerations, I am unable to adhere
to the Court’s Opinion, seeing that it makes no distinction between
the reasons for which the Security Council may fail to recommend
the admission of a State as a Member of the United Nations, and
because it holds that it must consider only whether the Security
Council has or has not made a recommendation. Moreover, the
Court believes that the General Assembly has not to take any
particular steps as regards the Council if the latter has not made a
recommendation. Thus the Assembly would have onlv a somewhat
passive role.

I hold that the role of the General Assembly in the admission of
new Members is an active role, for it is the Assembly which effects
the admission.

According to paragraph 2 of Article 4 of the Charter, the Assem-
bly effects the admission of States which fulfil the conditions laid
down in that article, but it is mecessarv that the Security Council
should have recommended the State requesting admission.

Two situations may arise:

A.—The State seeking admission has failed to obtain the requisite
number of votes in the Security Council. In that case, its admission
cannot be recommended to the General Assembly. The resulting
situation resembles that which occurs in regard to the election of
Members of the International Court of Justice : in order that a judge
may be elected, he must have obtained the requisite majority both
in the Security Council and in the General Assembly ; if he does not
secure the required majority in the Council, he cannot be elected.

B.—The State seeking admission has obtained the requisite num-
ber of votes in the Council, but one of the permanent Members has
opposed the recommendation, in other words, bas made use of the
veto. This is the case which we must specially consider. T think that
the General Assembly may appraise the veto.

The right of veto has been provided by paragraph 3 of Article 27
of the Charter of the United Nations. But, if we examine the pro.
visions of Chapters V, VI, Vil and Yill to which it refers, we see

iQ
DISSENTING OPINION OF M. ALVAREZ 20

that when this right was created the only objects in view were
matters concerning the maintenance of peace and international
security. Article 24 states that the Members of the United Nations
Organization confer on the Security Council a primary responsi-
bility for the maintenance of international peace and security. The
article thus establishes something closely resembling the former
“European Directorate” created after the Napoleonic wars, but
with a universal scope. The creation of such a body is certainly
fitting and justifiable, having regard to the primary role played
by the Great Powers in case of conflict. It is entirely natural that
the Security Council should be unable to adopt decisions in matters
so grave as those of peace and security against the opposition of a
Great Power, for the latter would then be obliged to take part,
contrary to its will, in the proposed measures, and that would be
a very dangerous situation.

But the exercise of this right of veto must be kept within
proper limits. The literal text of Article 27, which established
this right, is clear, if taken in isolation ; but it is no longer clear
if we have regard to the nature and objects of the United Nations
Organization.

To decide that the right of veto may be freely exercised in
every case in which the Security Council may take action would
mean deciding that the will of a single Great Power could frustrate
the will of all the other Members of that Council and of the
General Assembly, even in matters other than the maintenance
of peace and security; and that would reduce the U.N.O. to
impotence.

Even if it is admitted that the right of veto may be exercised
freely by the permanent Members of the Security Council in
regard to the recommendation of new Members, the General
Assembly may still determine whether or not this right has been
abused and, if the answer is in the affirmative, it can proceed
with the admission without any recommendation by the Council.

It has been argued that the Security Council is alone competent
to appraise the use made by one of its permanent Members of
the right of veto, and that this is shown by the practice which
has_become established. I cannot agree with that opinion either :
the General Assembly is entitled not only to ask the Council for
what reason it has failed to recommend a State seeking admission,
but also to determine whether or not this right of veto has been
abused.

According to Articles 10 and 11 of the Charter, the General
Assembly may make recommendations to the Security Council ;
a fortiori it may make observations to that Council whenever it
sees fit. It is not necessary that the Assembly should have been
endowed with such a right in express terms, for it 1s a necessary
consequence of its powers.

20
DISSENTING OPINION OF M. ALVAREZ 2I

The above solution is consistent both with the spirit of the
Charter of the United Nations and with the requirements of
common sense.

It is consistent with the spirit of the Charter by the terms of
which the U.N.O. has a universal role, with the consequence that
all members of the international community which fulfil the
conditions laid down in Article 4 should be admitted to the United
Nations ; these States have a right to be admitted.

The solution is also consistent with the requirements of common
sense because, if it were admitted that the right of veto could
be freely exercised, the result might be—as has just been pointed
out—that a State whose request for admission had been approved
by all the Members of the Security Council except one and by
all the Members of the General Assembly would nevertheless
be unable to obtain admission to the United Nations because of
the opposition of a single country ; a single vote would thus be
able to frustrate the votes of all the other Members of the
United Nations ; and that would be an absurdity.

(Signed) ALVAREZ.

ai
